Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 8, and 15 are independent. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Last sentence in para 0032 states "The resulting discovered patters ...". Examiner believes "patters" is meant to be "patterns" instead.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a system, and claims 15-20 is directed toward a computer program product. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 1, 7, and 13
7applying a rule-based decision tree to the received set of data based on 8the resulting fraud probability level (This step for applying a decision tree appears to be implementable in the human mind and is understood to be a recitation of a mental process and math.); 
9identifying a pattern based on a result of the rule-based decision tree (This step for identifying a pattern appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and 
10detecting a possible fraudulent event pertaining to a behavior pattern 11corresponding to a selected one of the plurality of entities (This step for detecting fraudulent events appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1, 7, and 13
receiving one or more sets of data pertaining to a plurality of entities (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity.);
 45analyzing the received sets of data using a trained artificial intelligence 6(Al) system, wherein the analysis results in a fraud probability level (This step appears to be generally linking the use of the judicial exception to a particular technological environment or field of use.); 

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1, 7, and 13
receiving one or more sets of data pertaining to a plurality of entities (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).);
 45analyzing the received sets of data using a trained artificial intelligence 6(Al) system, wherein the analysis results in a fraud probability level (This step appears to be generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h)); 

Step 2A, Prong 1

Regarding Claims 3, 10, and 17
 5applying the rule-based decision tree in response to the confidence score 6reaching a predetermined threshold (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claims 4, 11, and 18
forming the behavior pattern from a plurality of logic branches included in 4the sets of data that reach a result (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claims 6, 13, and 20
9associating the retained decision-tree resulting data with the Al resulting 10data that corresponds to the same entity (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Step 2A, Prong 2

Regarding Claims 2, 9, and 16
wherein the fraud probability level corresponds to a 2confidence score in response to the Al system's analysis of a plurality of 3behavior patterns included in the sets of data (The specification of data to be stored is understood to be a field of use limitation.). 

Regarding Claims 5, 12, and 19
wherein the actions further 2comprise 3training the Al system using the formed behavior pattern (This step appears to be generally linking the use of the judicial exception to a particular technological environment or field of use.).

Regarding Claims 6, 13, and 20
retaining Al resulting data that includes an answer corresponding to each 3of the plurality of entities, a confidence value corresponding to each of the 4answers, and one or more sets of supporting passages found in the sets 5of data by the Al system (The specification of data to be stored is understood to be a field of use limitation.); and 
6retaining decision-tree resulting data that includes a plurality of branches 7taken by the rule-based decision tree along with a data-based reasoning 8corresponding to one or more of the plurality of branches (The specification of data to be stored is understood to be a field of use limitation.); and 

Regarding Claims 7 and 14 
forming one or more behavior patterns from the plurality of branches 3included in the decision-tree resulting data, wherein at least one of the 4behavior branches is selected from the group consisting of (1) an unusual 5number of counter party occurrences indicting fraud, (2) an association 6with a high risk network indicating fraud, (3) a high but consistent 7transaction volume indicating non-fraud, and (4) a normal seasonal 8behavior indicating non-fraud (The specification of data to be stored is understood to be a field of use limitation.).

Step 2B

Regarding Claims 2, 9, and 16
wherein the fraud probability level corresponds to a 2confidence score in response to the Al system's analysis of a plurality of 3behavior patterns included in the sets of data (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).). 

Regarding Claims 5, 12, and 19
wherein the actions further 2comprise 3training the Al system using the formed behavior pattern (This step appears to be generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h)).

Regarding Claims 6, 13, and 20
retaining Al resulting data that includes an answer corresponding to each 3of the plurality of entities, a confidence value corresponding to each of the 4answers, and one or more sets of supporting passages found in the sets 5of data by the Al system (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).); and 
6retaining decision-tree resulting data that includes a plurality of branches 7taken by the rule-based decision tree along with a data-based reasoning 8corresponding to one or more of the plurality of branches (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).); and 

Regarding Claims 7 and 14 
forming one or more behavior patterns from the plurality of branches 3included in the decision-tree resulting data, wherein at least one of the 4behavior branches is selected from the group consisting of (1) an unusual 5number of counter party occurrences indicting fraud, (2) an association 6with a high risk network indicating fraud, (3) a high but consistent 7transaction volume indicating non-fraud, and (4) a normal seasonal 8behavior indicating non-fraud (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrick et al. (US 20210142126 A1, hereinafter "Warrick") in view of Sandepudi et al. (US 20200387835 A1, hereinafter "Sandepudi").

Regarding Claim 1
Warrick discloses: A method implemented by an information handling system that includes a 2processor and a memory accessible by the processor, the method 3comprising: 
4receiving one or more sets of data pertaining to a plurality of entities ([Para 0173 and Fig 3] “At 302, point-of-sale data from multiple POSs 99 for a retailer is received. Details of the POS data received at 302 is disclosed below.”); 
5analyzing the received sets of data using a trained artificial intelligence 6(Al) system, wherein the analysis results in a fraud probability level ([Para 0176 and Fig 3] “At 308, the trained 1 - class SVMs are applied after the training at 306. The applying includes separating all the risk targets by data range. The risk targets are not filtered with the rules. The applying further includes collecting together the anomaly scores and feature weights for display in a UI” [Para 0014, 0023, and 0156] disclose the output of the SVM as a fraud probability.); 
Warrick discloses random forest but does not explicitly disclose: applying a rule-based decision tree to the received set of data based on 8the resulting fraud probability level; identifying a pattern based on a result of the rule-based decision tree; and 10detecting a possible fraudulent event pertaining to a behavior pattern 11corresponding to a selected one of the plurality of entities.
However, Sandepudi discloses in the same field of endeavor: 7applying a rule-based decision tree to the received set of data based on 8the resulting fraud probability level ([Para 0053-0054 and Fig 4] “In a decision tree classifier, each of the trees may evaluate an event (such as a transaction) based on a subset of features in a feature space” [Para 0055 and Fig 3] “This operation can include traversing paths within different decision trees to try to identify new and useful classification rules.” [Para 0057] “candidate rule is effective in reaching a classification ( e.g. fraud or not fraud ).”);
9identifying a pattern based on a result of the rule-based decision tree ([Para 0047] “identifying candidate transaction classification rules using one or more trees from a decision tree machine learning classifier, according to various embodiments”[Para 0064] “Feature values found at decision points (nodes) 315, 325 , and 330 of decision tree 300 may dictate what the possible candidate rule looks like, as shown above in the example of Possible Candidate Rule # 1. Examiner reads features and candidate rules as identified patterns.); and 
10detecting a possible fraudulent event pertaining to a behavior pattern 11corresponding to a selected one of the plurality of entities ([Para 0030] “ML system 120 may also identify, edit, and suggest candidate transaction classification rules e.g. , rules that may determine whether or not a particular transaction is likely to be a fraudulent transaction or not” [Para 0043 and Fig 3] “The resulting score (e.g. score 350) for a data item can take a number of forms. In some cases, it will simply be a yes/no (true/false) decision e.g.., yes, this electronic transaction payment appears fraudulent, or no” [Para 0057]).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for Artificial intelligence Fraud detection taught by Warrick with the method for Identification of Rules using machine learning taught by Sandepudi. Doing so can generate classification rules that allow for identification of transaction fraud (Sandepudi, Abstract).

Regarding Claim 8
Warrick discloses: An information handling system comprising: 2one or more processors ([Fig 2 (22)]); 3a memory coupled to at least one of the processors ([Fig 2 (14)]); and 4a set of computer program instructions stored in the memory and 5executed by at least one of the processors in order to perform actions ([Para 0016]) comprising: Docket No. P201904466US0122 Atty. Ref. No. 9040receiving one or more sets of data pertaining to a plurality of 8entities ([Para 0173 and Fig 3] “At 302, point-of-sale data from multiple POSs 99 for a retailer is received. Details of the POS data received at 302 is disclosed below.”); 9analyzing the received sets of data using a trained artificial 10intelligence (Al) system, wherein the analysis results in a fraud 11probability level ([Para 0176 and Fig 3] “At 308, the trained 1 - class SVMs are applied after the training at 306. The applying includes separating all the risk targets by data range. The risk targets are not filtered with the rules. The applying further includes collecting together the anomaly scores and feature weights for display in a UI” [Para 0014, 0023, and 0156] disclose the output of the SVM as a fraud probability.); 
Warrick discloses random forest but does not explicitly disclose: 12applying a rule-based decision tree to the received set of data 13based on the resulting fraud probability level; 14identifying a pattern based on a result of the rule-based decision 15tree; and 16detecting a possible fraudulent event pertaining to a behavior 17pattern corresponding to a selected one of the plurality of entities.
However, Sandepudi discloses in the same field of endeavor: applying a rule-based decision tree to the received set of data 13based on the resulting fraud probability level ([Para 0053-0054 and Fig 4] “In a decision tree classifier, each of the trees may evaluate an event (such as a transaction) based on a subset of features in a feature space” [Para 0055 and Fig 3] “This operation can include traversing paths within different decision trees to try to identify new and useful classification rules.” [Para 0057] “candidate rule is effective in reaching a classification (e.g. fraud or not fraud).”); 14identifying a pattern based on a result of the rule-based decision 15tree ([Para 0047] “identifying candidate transaction classification rules using one or more trees from a decision tree machine learning classifier, according to various embodiments”[Para 0064] “Feature values found at decision points (nodes) 315, 325 , and 330 of decision tree 300 may dictate what the possible candidate rule looks like, as shown above in the example of Possible Candidate Rule # 1. Examiner reads features and candidate rules as identified patterns.); and 16detecting a possible fraudulent event pertaining to a behavior 17pattern corresponding to a selected one of the plurality of entities ([Para 0030] “ML system 120 may also identify, edit, and suggest candidate transaction classification rules e.g. , rules that may determine whether or not a particular transaction is likely to be a fraudulent transaction or not” [Para 0043 and Fig 3] “The resulting score (e.g. score 350) for a data item can take a number of forms. In some cases, it will simply be a yes/no (true/false) decision e.g.., yes, this electronic transaction payment appears fraudulent, or no” [Para 0057]).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for Artificial intelligence Fraud detection taught by Warrick with the method for Identification of Rules using machine learning taught by Sandepudi. Doing so can generate classification rules that allow for identification of transaction fraud (Sandepudi, Abstract).

Regarding Claim 15
Warrick discloses: A computer program product stored in a computer readable storage 2medium, comprising computer program code that, when executed by an information handling system, performs actions ([Para 0016]) comprising: receiving one or more sets of data pertaining to a plurality of entities ([Para 0173 and Fig 3] “At 302, point-of-sale data from multiple POSs 99 for a retailer is received. Details of the POS data received at 302 is disclosed below.”); Docket No. P201904466US0124 Atty. Ref. No. 9040analyzing the received sets of data using a trained artificial intelligence 6(Al) system, wherein the analysis results in a fraud probability level ([Para 0176 and Fig 3] “At 308, the trained 1 - class SVMs are applied after the training at 306. The applying includes separating all the risk targets by data range. The risk targets are not filtered with the rules. The applying further includes collecting together the anomaly scores and feature weights for display in a UI” [Para 0014, 0023, and 0156] disclose the output of the SVM as a fraud probability.);
Warrick discloses random forest but does not explicitly disclose: applying a rule-based decision tree to the received set of data based on 8the resulting fraud probability level; 9identifying a pattern based on a result of the rule-based decision tree; and 10detecting a possible fraudulent event pertaining to a behavior pattern 11corresponding to a selected one of the plurality of entities.
 However, Sandepudi discloses in the same field of endeavor: 7applying a rule-based decision tree to the received set of data based on 8the resulting fraud probability level ([Para 0053-0054 and Fig 4] “In a decision tree classifier, each of the trees may evaluate an event (such as a transaction) based on a subset of features in a feature space” [Para 0055 and Fig 3] “This operation can include traversing paths within different decision trees to try to identify new and useful classification rules.” [Para 0057] “candidate rule is effective in reaching a classification (e.g. fraud or not fraud).”); 9identifying a pattern based on a result of the rule-based decision tree ([Para 0047] “identifying candidate transaction classification rules using one or more trees from a decision tree machine learning classifier, according to various embodiments”[Para 0064] “Feature values found at decision points (nodes) 315, 325 , and 330 of decision tree 300 may dictate what the possible candidate rule looks like, as shown above in the example of Possible Candidate Rule # 1. Examiner reads features and candidate rules as identified patterns.); and 10detecting a possible fraudulent event pertaining to a behavior pattern 11corresponding to a selected one of the plurality of entities ([Para 0030] “ML system 120 may also identify, edit, and suggest candidate transaction classification rules e.g. , rules that may determine whether or not a particular transaction is likely to be a fraudulent transaction or not” [Para 0043 and Fig 3] “The resulting score (e.g. score 350) for a data item can take a number of forms. In some cases, it will simply be a yes/no (true/false) decision e.g.., yes, this electronic transaction payment appears fraudulent, or no” [Para 0057]).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for Artificial intelligence Fraud detection taught by Warrick with the method for Identification of Rules using machine learning taught by Sandepudi. Doing so can generate classification rules that allow for identification of transaction fraud (Sandepudi, Abstract).

Regarding Claim 2
Warrick  in view of Sandepudi disclose: The method of claim 1 wherein the fraud probability level corresponds to a 2confidence score in response to the Al system's analysis of a plurality of 3behavior patterns included in the sets of data ([Para 0043 and Fig 3], Sandepudi “In other embodiments, the score may be a numeric assessment e.g., on a 0 to 100 scale, where 100 represents a high or absolute certainty that a transaction is fraudulent and 0 represents a high or absolute certainty that a transaction is legitimate.”).

Regarding Claim 3
Warrick in view of Sandepudi disclose: The method of claim 2 further comprising: 5applying the rule-based decision tree in response to the confidence score 6reaching a predetermined threshold ([Para 0070], Sandepudi “If a particular possible candidate transaction classification rule meets a certain performance threshold (e.g. a particular Fp score is met), then that rule is identified as a candidate transaction classification rule.”).

Regarding Claim 4
Warrick  in view of Sandepudi disclose: The method of claim 1 further comprising 2forming the behavior pattern from a plurality of logic branches included in the sets of data that reach a result ([Para 0064], Sandepudi “Evaluating a branch path can thus include traversing a path from a starting node to an ending node within the given candidate tree, and constructing a possible candidate rule for the traversed path based on a feature value for each respective node in the traversed path.”).

Regarding Claim 5
Warrick in view of Sandepudi disclose: The method of claim 4 further comprisingDocket No. P201904466US0121 Atty. Ref. No. 9040 training the Al system using the formed behavior pattern ([Para 0068], Warrick “Therefore, to obtain reliable models for the cashier data, embodiments need to greatly increase the number of features that are used in this model training dataset.” [Para 0128], Warrick “Therefore, embodiments build a model for each frequency range, training the model only on the relevant dataset” [Para 0160-0170] discloses training the Random forest using features (i.e. formed behavior patterns).).

Regarding Claim 9
(CLAIM 9 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 10
(CLAIM 10 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 11
(CLAIM 11 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 12
(CLAIM 12 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND)
Regarding Claim 17
(CLAIM 17 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 18
(CLAIM 18 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 19
(CLAIM 19 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Claim(s) 6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrick et al. (US 20210142126 A1, hereinafter "Warrick") in view of Sandepudi et al. (US 20200387835 A1, hereinafter "Sandepudi") and Fan et al. (US 8943051 B2, hereinafter "Fan").

Regarding Claim 6
Warrick in view of Sandepudi disclose: The method of claim 1 further comprising 9associating the retained decision-tree resulting data with the Al resulting 10data that corresponds to the same entity ([Para 0178 and Fig 3], Warrick “At 312, the trained random forests from 310 are applied. The applying is the same functionality as with 308...” Examiner reads the forest as the decision tree associated with the AI result data from the trained SVM.).
Warrick in view of Sandepudi does not explicitly disclose: retaining Al resulting data that includes an answer corresponding to each 3of the plurality of entities, a confidence value corresponding to each of the 4answers, and one or more sets of supporting passages found in the sets 5of data by the Al system; retaining decision-tree resulting data that includes a plurality of branches 7taken by the rule-based decision tree along with a data-based reasoning 8corresponding to one or more of the plurality of branches;
However, Fan discloses in the same field of endeavor: 2retaining Al resulting data that includes an answer corresponding to each 3of the plurality of entities, a confidence value corresponding to each of the 4answers, and one or more sets of supporting passages found in the sets 5of data by the Al system ([Col 4 line 7-10] “The candidate answer generation component 30b then extracts from the search results 45 potential (candidate) answers to the question, which are then scored and ranked by the answer selection component 50 to produce a final ranked list of answers with associated confidence scores.” [Col 8 line 45-50 and Fig 5] “Evidence Gathering module 50 interfaces with the primary sources 11 and knowledge base 21 for con currently analyzing the evidence based on passages having candidate answers, and scores each of candidate answers,”); and 
6retaining decision-tree resulting data that includes a plurality of branches 7taken by the rule-based decision tree along with a data-based reasoning 8corresponding to one or more of the plurality of branches ([Col 7 line 40-47 and Fig 4] “FIG. 4 shows a further example of a model in the form of a decision tree data structure 190 which includes a series of decision points (e.g., nodes 192, 194, 196 in the tree) and different decisions (branches in the tree)… Each pattern/rule has an associated name, such as “this WhatRule' which detects patterns such as “this X...' in a question. If a pattern fits the input, then a particular confidence is returned as the LAT. Processing of decision tree data structure 190 includes automatically traversing the trained decision tree and computing a score at each decision step, e.g., steps 192,194,196, etc. that is used for computing the confidence score.”); 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method for Artificial intelligence Fraud detection taught by Warrick with the method for Identification of Rules using machine learning taught by Sandepudi with the method for Answer type confidence estimation. Doing so can calculate confidence scores for obtained answers (Abstract, Fan).

Regarding Claim 7
Warrick in view of Sandepudi and Fan discloses: The method of claim 6 further comprising: 2forming one or more behavior patterns from the plurality of branches 3included in the decision-tree resulting data ([Para 0064], Sandepudi “Evaluating a branch path can thus include traversing a path from a starting node to an ending node within the given candidate tree, and constructing a possible candidate rule for the traversed path based on a feature value for each respective node in the traversed path.”), wherein at least one of the 4behavior branches is selected from the group consisting of (1) an unusual 5number of counter party occurrences indicting fraud ([Para 0182-0211], Warrick “Each has configurable thresholds for counts of transactions and/or transaction values . Typically these will focus on the following categories of fraud: … No Match transactions, missing reference to previous related transaction”), (2) an association 6with a high risk network indicating fraud ([Para 0223-0231], Warrick), (3) a high but consistent 7transaction volume indicating non-fraud, and (4) a normal seasonal 8behavior indicating non-fraud.

Regarding Claim 13
(CLAIM 13 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
(CLAIM 20 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 6 AND IS REJECTED ON THE SAME GROUND)



Regarding Claim 14
(CLAIM 14 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edkin et al. (US 20190378050 A1, hereinafter "Edkin") similarly describes fraud detection processing through ensemble models (Para 0070-80 and Fig 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.M./Examiner, Art Unit 2127                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145